Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 1 of 24 Page ID #:669



 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2
     SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
 4   San Francisco, California 94111
     Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     Raymond M. DiGuiseppe (SBN 228457)
 7   law.rmd@gmail.com
 8   THE DIGUISEPPE LAW FIRM, P.C.
     4320 Southport-Supply Road, Suite 300
 9
     Southport, North Carolina 28461
10   Phone: (910) 713-8804
11   Fax: (910) 672-7705

12   Attorneys for Plaintiffs
13
14                              UNITED STATES DISTRICT COURT

15                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     ADAM BRANDY, an individual, et al.,                     Case No. 2:20-cv-2874
17
18                            Plaintiffs,                    PLAINTIFFS’ OPPOSITION TO
                                                             COUNTY OF LOS ANGELES
19            vs.                                            DEFENDANTS’ MOTION FOR
20                                                           JUDGMENT ON THE PLEADINGS
21   ALEX VILLANUEVA, in his official                        [FRCP 12(C)]
22   capacity as Sheriff of Los Angeles
     County, California, and in his capacity as              Date:   September 18, 2020
23   the Director of Emergency Operations, et                Time: 10:00 a.m.
24   al.,                                                    Courtroom 7B
25                                                           Hon. André Birotte, Jr.
                               Defendants.
26
27
28   //

          PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                   CASE NO. 2:20-cv-2874
                                                          –i–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 2 of 24 Page ID #:670



 1                                              TABLE OF CONTENTS
 2   I.     INTRODUCTION .................................................................................................... 1
 3
     II. STATEMENT OF FACTS AND PROCEDURAL HISTORY ............................................ 1
 4
               A.      STATEMENT OF FACTS ............................................................................. 1
 5
 6             B.      PROCEDURAL HISTORY ........................................................................... 6
 7   III.      ARGUMENT ...................................................................................................... 8
 8             A. A LIVE CONTROVERSY INVOLVING ACTIONABLE INJURY REMAINS. ........ 8
 9
               B.     PLAINTIFFS’ SECOND AMENDMENT CLAIM SURVIVES THE LENIENT
10                    STANDARDS APPLIED TO A MOTION FOR JUDGMENT
11                    ON THE PLEADINGS. ................................................................................ 12

12                    1.     Defendants’ Orders are Subject to Strict Scrutiny,
13                           If Any at All. .................................................................................. 13

14                    2.     The Orders Cannot Survive Any Intermediate Scrutiny Either. .... 15
15             C.     PLAINTIFFS WILL DISMISS THE DUE PROCESS CLAIM. ............................ 17
16
               D. SHOULD DEFENDANTS’ MOTION BE GRANTED, PLAINTIFFS
17                SHOULD BE GRANTED LEAVE TO AMEND. .............................................. 18
18
     IV.       CONCLUSION .................................................................................................. 18
19
20
21
22
23
24
25
26
27
28

          PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                   CASE NO. 2:20-cv-2874
                                                          – ii –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 3 of 24 Page ID #:671



 1                                           TABLE OF AUTHORITIES
 2   Cases
 3
     Altman v. County of Santa Clara, )__ F.Supp.3d__, 2020 WL 2850291
 4      (June 2, 2020) ...................................................................................................... 13
 5
     American Diabetes Association v. U.S Dept. of the Army, 938 F.3d 1147
 6    (9th Cir. 2019) ........................................................................................................ 9
 7   Ashcroft v. Iqbal, 556 U.S. 662 (2009) .................................................................... 13
 8
     Bauer v. Becerra, 858 F.3d 1216 (9th Cir. 2017).................................................... 14
 9
     Bernhardt v. County of Los Angeles, 279 F.3d 862 (9th Cir. 2002) ........................ 12
10
11   Brooks v. Dunlop Mfg. Inc., 2011 WL 6140912 (N.D. Cal. Dec. 9, 2011) ............. 13
12   Campbell-Ewald Co. v. Gomez, __ U.S. __, 136 S.Ct. 663 (2016) ........................... 8
13   Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034 (9th Cir. 2011) ........ 18
14
     Chafin v. Chafin, 568 U.S. 165 (2013) ...................................................................... 8
15
16   Chavez v. United States, 683 F.3d 1102 (9th Cir. 2012) ................................... 12, 13

17   Citizens United v. Federal Election Commission, 558 U.S. 310 (2010) ................. 15
18   District of Columbia v. Heller, 554 U.S. 570 (2008) ........................................ 14, 15
19
     Duncan v. Becerra, __ F.3d__, 2020 WL 4730668 (9th Cir. Aug. 14, 2020)... 15, 16
20
     Durst v. Oregon Education Association, __ F.Supp.3d __, 2020 WL 1545484
21    (D. Oregon 2020) ............................................................................................. 9, 12
22
     Epona LLC v. County of Ventura, 2:16-cv-06372-PMG-PLA, 2019 WL
23    7940582 (C.D. Cal. Dec. 12, 2019)...................................................................... 12
24
     Ezell v. City of Chicago, 651 F.3d 684 (7th Cir. 2011) ........................................... 14
25
     FEC v. Wisconsin Right To Life, Inc., 551 U.S. 449 (2007) ..................................... 9
26
27   Feldman v. Bomar, 518 F.3d 637 (9th Cir. 2008) ..................................................... 9

28   Fleming v. Pickard, 581 F.3d 922 (9th Cir. 2009) .................................................. 13

        PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 2:20-cv-2874
                                                        – iii –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 4 of 24 Page ID #:672



 1   Geraci v. Homestreet Bank, 347 F.3d 749 (9th Cir. 2003)...................................... 13
 2   Harris v. County of Orange, 682 F.3d 1126 (9th Cir. 2012) ................................... 18
 3
     Heller v. District of Columbia, 670 F.3d 1244 (D.C. Cir. 2011) (Heller II) ........... 16
 4
     Jackson v. City and County of San Francisco, 746 F.3d 953 (9th Cir. 2014) ......... 14
 5
 6   Koller v. Harris, 312 F.Supp.3d 814 (N.D. Cal. 2018) ............................................. 9
 7   Los Angeles Cty. v. Davis, 440 U.S. 625 (1979) ....................................................... 9
 8   McDonald v. Chicago, 561 U.S. 742 (2010) ........................................................... 14
 9
     McDougall v Cty. Of Ventura, 20-CV-02927-CBM-ASx
10    (C.D. Cal. Mar. 31, 2020) .................................................................................... 13
11
     Native Village of Nuiqsut v. Bureau of Land Management,
12    432 F.Supp.3d 1003 (D. Alaska 2020) ................................................................... 9
13   New York State Rifle & Pistol Association, Inc. v. City of New York, New York,
14    140 S.Ct. 1525 (2020) .......................................................................................... 12
15   Outdoor Media Grp. v. City of Beaumont, 506 F.3d 895 (9th Cir. 2007) ......... 11, 12
16
     Pantastico v. Dept. of Educ., 406 F.Supp.3d 865 (D. Haw. 2019).......................... 18
17
     Planned Parenthood of Greater Washington and North Idaho v.
18
       U.S. Department of Health & Human Services,
19     946 F.3d 1100 (9th Cir. 2020) ................................................................................ 9
20   Rhode v. Becerra, __ F.Supp.3d __, 2020 WL 2392655 (S.D. Cal. 2020) ............. 16
21
     Silvester v. Harris, 843 F.3d 816 (9th Cir. 2016) .................................................... 16
22
     U.S v. Hempfling, 431 F.Supp.2d 1069 (E.D. Cal. 2006) ........................................ 13
23
24   United States v. Chovan, 735 F.3d 1127 (9th Cir. 2013) ........................................ 15
25
26   Statutes
27
     42 U.S.C. § 1983 ............................................................................................. 1, 7, 12
28

        PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 2:20-cv-2874
                                                        – iv –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 5 of 24 Page ID #:673



 1   Rules
 2   Fed. Rule Civ. Pro. 12(b) ................................................................................... 13, 18
 3
     Fed. Rule Civ. Pro. 12(c) ............................................................................. 12, 13, 18
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

        PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                 CASE NO. 2:20-cv-2874
                                                        –v–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 6 of 24 Page ID #:674



 1                                       I.      INTRODUCTION
 2         Plaintiffs Adam Brandy, et al. hereby oppose the motion for judgment on the
 3   pleadings, ECF No. 56, filed by defendants County of Los Angeles, Sheriff Alex
 4   Villanueva, sued in his official capacity, and Barbara Ferrer, sued in her official
 5   capacity (collectively, “County Defendants”). After having deprived plaintiffs and
 6   all similarly situated Los Angeles County residents of their fundamental right to
 7   keep and bear arms under the Second Amendment, the County Defendants now
 8   seek to simply walk away from their unconstitutional conduct without any
 9   accountability for either the injuries inflicted or the future risk of injury their health
10   orders continue to pose to all such individuals and retailers of firearms and
11   ammunition. Defendants make this mootness argument, even as their current orders
12   reflect even stronger concerns about greater risks from the COVID-19 pandemic,
13   and while reserving unto themselves broad, largely unfettered powers to reimpose
14   more restrictive conditions at any time. This Court should not countenance the
15   affront to the fundamental civil rights protections, which is actionable under 42
16   U.S.C. § 1983, but which the defendants’ motion would prevent. They must be
17   held accountable for the injury they have already inflicted and prevented from
18   inflicting further harm. This Court has the power to do so and should do so, as
19   plaintiffs’ complaint more than sufficiently demonstrates the existence of such
20   redressable injury under the lenient standards for surviving this motion.
21
22
                   II.     STATEMENT OF FACTS AND PROCEDURAL HISTORY
23
24   A.    STATEMENT OF FACTS

25         Plaintiffs brought this action against the County of Los Angeles, through its
26   officials, and other State and local officials who issued various orders that forced
27   the closure of all firearms and ammunition retailers within the County. In an effort
28   to abate the spread of the COVID-19 coronavirus pandemic, on March 19, 2020,

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –1–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 7 of 24 Page ID #:675



 1   the County of Los Angeles Department of Public Health issued an Order titled,
 2   “Safer at Home Order for Control of COVID-19” (“March 19 Order”). The County
 3   Order applied to all of Los Angeles County, except Pasadena and Long Beach. It
 4   “require[d] all indoor malls, shopping centers, playgrounds and non-essential
 5   businesses to close.” Only “essential Businesses” could remain open. FAC, ¶ 43.
 6           The County Order did not expressly require the closure of firearm retailers
 7   or ammunition vendors.1 However, such retailers were not expressly included
 8   among the list of “essential” businesses allowed to remain open, and the March 19
 9   Order mandated that all “non-essential” businesses close immediately. Def. Req.
10   for Jud. Notice (RJN), Ex. 1 (March 19 Order), p. 6. On March 24, 2020, Sheriff
11   Villanueva (who was also at the time the Director of Emergency Operations for the
12   County) affirmatively declared all firearms retailers in the County of Los Angeles
13   to be “non-essential.” FAC, ¶ 49. Through his Twitter account, he declared:
14           By order of the Sheriff of Los Angeles County, gun and ammunition
             stores are not considered essential businesses and must close to the
15
             general public, in Compliance with Executive Order-N-33-20 and
16           County of Los Angeles Safer at Home Order for Control of COVID-19.
17           The following day, on March 25, 2020, Sheriff Villanueva announced that
18   his previously-declared enforcement of the closure of firearm retailers was being
19   temporarily suspended, pending a decision on their classification as non-essential
20   by Governor Newsom. FAC, ¶ 52. On March 26, 2020, Governor Newsom issued a
21
     public statement that each of the 58 county sheriffs had discretion to determine the
22   “essential” nature of firearm and ammunition retailers in each respective county in
23   the State. FAC, ¶ 53.
24
25
26   1
      Nevertheless, a member of the County Board of Supervisors is reputed to have
     said that “while she personally thinks gun stores are not essential businesses, the
27   conflicting findings by [Sheriff] Villanueva and the County likely need to get
     sorted out by a judge.” She was reported to have said: “Let them go to court about
28   it.” FAC, ¶ 62.

         PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                  CASE NO. 2:20-cv-2874
                                                         –2–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 8 of 24 Page ID #:676



 1         On March 26, 2020, Defendant Sheriff Villanueva, again through the Los
 2   Angeles County Sheriff’s Twitter account, reversed the suspension of his prior
 3   position, stating: “[b]y order of the Sheriff of Los Angeles County, gun and
 4   ammunition stores are not considered essential businesses and must close to the
 5   general public, in Compliance with Executive Order-N-33-20 and County of Los
 6   Angeles Safer at Home Order for Control of COVID-19.” FAC, ¶¶ 54-55. He
 7   issued only a limited exception to the closure order, allowing just those who “ha[d]
 8   already purchased a firearm” and who already had “a valid California Firearms
 9   Safety Certificate (CFS)” to “simply [] take possession of their firearm.” Id., ¶ 56.
10   (These orders of Sheriff Villanueva are collectively referred to as “Sheriff
11   Villanueva’s Order”). His order also specified that licensed firearm retailers would
12   be permitted to sell ammunition only to “security guard companies.” In essence,
13   plaintiffs have alleged that Sheriff Villanueva’s Order, and the County’s March 19
14   Order effected a de facto ban on the sale and transfer of ammunition, and a de facto
15   ban on the sale and transfer of firearms and new California Firearms Safety
16   Certificate testing and issuance, while those Orders were in effect. FAC, ¶¶ 57-58.
17         Sheriff Villanueva’s Order applied to and was being enforced “in the 42
18   contract cities and unincorporated Los Angeles County areas under [his]
19   jurisdiction.” FAC, ¶ 59. Sheriff Villanueva also “deferred to the discretion of each
20   individual chief of police” for each non-contract city in the County of Los Angeles.
21   Id. As alleged in the FAC, “[a]bout half of the 88 cities in [Los Angeles] county” –
22   about 46 of the total number of cities – “contract for law enforcement services from
23   the County of Los Angeles,” and “their ‘police department’ is Los Angeles
24   Sheriff’s Department (“LASD”).” FAC, ¶ 60. Accordingly, the 42 cities within the
25   County of Los Angeles were subject to Sheriff Villanueva’s Order, and the balance
26   of cities within the County of Los Angeles each had their own interpretations of the
27   various orders, policies, practices, and customs to enforce, FAC, ¶ 61, any of which
28   could have subjected County residents to conditions as or more restrictive than in

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –3–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 9 of 24 Page ID #:677



 1   the March 19 Order itself, since that Order provided it did “not supersede any
 2   stricter limitation imposed by a local public entity within the Los Angeles County
 3   Public Health Jurisdiction.” Def. RJN, Ex. 1, p. 2, ¶ 4.
 4         As alleged throughout the FAC, the net effect of the County’s and Sheriff’s
 5   Orders was to severely curtail and, in many cases, entirely prevent protected
 6   firearms activity of the named plaintiffs and those similarly situated individuals
 7   and retailers throughout the County.
 8         Individual plaintiff Brandy had purchased his first firearm on March 18,
 9   2020, but while the March 19 Order and Sheriff Villanueva’s Order were in effect,
10   he was unable to purchase ammunition for it. FAC, ¶ 65. At the time, he did not
11   own or possess any ammunition, and could not purchase ammunition except
12   through a licensed ammunition vendor under California law. Accordingly, he was
13   effectively prohibited from exercising his right to keep and bear any loaded,
14   operable firearms for self-defense of himself and his family, including in his home.
15   FAC, ¶ 65.
16         Individual plaintiff Jonah Martinez, a resident of the County, was concerned
17   about his safety and the safety of his family during these turbulent times, and
18   desired to practice and exercise his right to keep and bear arms (including firearms,
19   ammunition, magazines and appurtenances), but was unable to do so while these
20   Orders were in effect . FAC, ¶ 7. Under California law, he was unable to purchase
21   ammunition online or have it shipped directly to his home, and thus was prevented
22   from acquiring and taking possession of firearms throughout this period. See
23   Martinez Decl. in support of Application for TRO and Issuance of Prelim.
24   Injunction, ECF 14-4, ¶¶ 7-8.
25         These closures were a direct result of the County’s March 19 Order and
26   Sheriff Villanueva’s Order, and were enforced not just by the Sheriff’s Office, but
27   by individual cities. Cities within the jurisdiction of the Defendant Los Angeles
28   County Sheriff’s Order admitted to having been confused about the defendants’

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –4–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 10 of 24 Page ID #:678



 1   differing and changing positions on the essential nature of firearm retailers and
 2   ranges, and their ability to continue to operate. FAC, ¶ 67. Some of those cities,
 3   including the City of Los Angeles, and the City of Burbank, interpreting and
 4   following the County’s Order, and Sheriff Villanueva’s interpretation of it, forced
 5   closures of firearm retailers and ammunition vendors. Again, by the terms of the
 6   March 19 Order, they had the discretion to impose even greater restrictions at the
 7   local level for so long as it was in effect. Def. RJN, Ex. 1, p. 2.
 8         For example, plaintiff DG 2A Enterprises, Inc. d.b.a. Gun World, which
 9   operated in Burbank, California, was forced to shut down, temporarily, due to
10   orders and directions issued from the City of Burbank, which naturally viewed
11   itself as being “under the jurisdiction of Los Angeles County Public Health for
12   purposes of the pandemic, and as such the City follow[ed] their orders”—orders
13   that Burbank naturally interpreted to mean firearms retailers had to close because,
14   under the terms of the March 19 Order, they were “non-essential” businesses. FAC,
15   ¶¶ 66, 70. Accordingly, the shutdown of Burbank gun stores was a direct result of
16   the County’s March 19 Order.
17         Plaintiff Match Grade had to retain counsel to obtain legal advice in relation
18   to Sheriff Villanueva’s Order to determine whether it could continue to operate.
19   Further, Plaintiff Match Grade ceased new sales due to this order, which resulted in
20   plaintiff Match Grade having to reduce hours of staff. FAC, ¶ 69. And moreover, a
21   law-abiding gun owner himself, as well as the owner and operator of plaintiff
22   Match Grade, plaintiff Montes’s individual rights to keep and bear arms were
23   deprived in the same manner as other individuals in the County who were barred
24   from obtaining any additional ammunition for the firearms he currently owns while
25   this order and the County’s March 19 Order were in effect. FAC, ¶ 70.
26         The Los Angeles County Sheriff provides contract law enforcement for
27   dozens of cities in Los Angeles County, including the City of Cerritos, where
28   Plaintiff Match Grade is located, and in Santa Clarita, where Plaintiff A Place To

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –5–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 11 of 24 Page ID #:679



 1   Shoot is located. (FAC, ¶ 68.) Accordingly, these plaintiffs were subject to the
 2   County and Sheriff Villanueva’s Orders which shut down gun stores.
 3            All of these plaintiffs rightfully challenge the March 19 Order and Sheriff
 4   Villanueva’s Order which unduly and unreasonably restricted, and in many cases
 5   prevented, essential activities at the core of the Second Amendment’s individual
 6   guarantees, by forcing closure of firearms and ammunition retailers while they
 7   were in effect. FAC, ¶ 76. Indeed, while Sheriff Villanueva later declared on
 8   March 30, 2020, that his individual law enforcement agency would not “order or
 9   recommend closure of businesses that sell or repair firearms or sell ammunition”
10   (ECF No. 23-2 [Villanueva Decl., ¶ 20]), the March 19 Order and its general
11   mandate that all non-essential businesses “shall remain closed to the public in
12   accordance with this Order” remained in effect for three full months, until June 18,
13   2020. Def. RJN, Ex. 2 (first County order superseding the March 19 County
14   Order). And, by the terms of the March 19 Order, it could be superseded only by
15   more restrictive conditions imposed by a local public entity, such that the most
16   restrictive conditions necessarily remained controlling throughout the period of its
17   effectiveness. Id. at pp. 6 & 7 (italics added) (“This Order does not supersede any
18   stricter limitation imposed by a local public entity with the Los Angeles County
19   Public Health Jurisdiction.”).
20
21   B.       PROCEDURAL HISTORY
22
              Plaintiffs filed this action on March 27, 2020 (ECF No. 1), and filed their
23
     First Amended Complaint (“FAC”) on March 29, 2020 (ECF No. 9).
24
              Immediately thereafter, on March 30, 2020, Plaintiffs filed their Application
25
     for a Temporary Restraining Order and OSC re Preliminary Injunction (“TRO
26
     Application”). All defendants, including the County Defendants, opposed the TRO
27
     Application, which this Court denied on April 6, 2020. (ECF No. 29).
28

          PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                   CASE NO. 2:20-cv-2874
                                                          –6–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 12 of 24 Page ID #:680



 1         The current and operative FAC alleges claims for declaratory and injunctive
 2   relief, and for nominal damages, under 42 U.S.C. § 1983. Plaintiffs specifically
 3   allege that for defendants’ Orders effected a deprivation of the right to keep and
 4   bear arms, secured by the Second Amendment, FAC, Count One, ¶¶ 82-91, and
 5   that the Orders were unconstitutionally vague, FAC, Count Two, ¶¶ 92-108.
 6         The relief sought in the FAC is primarily, though not limited to, declaratory
 7   and injunctive relief. All plaintiffs allege that defendants’ enforcement and threats
 8   of enforcement of the relevant orders, including the County’s March 19 Order and
 9   Sheriff’s Villanueva’s Order violate the Second and Fourteenth Amendments.
10   FAC, ¶ 90. The individual and retailer plaintiffs have alleged a credible threat that
11   defendants will continue or resume to enforcement such orders. FAC, ¶ 88. The
12   organizational plaintiffs have also alleged a credible threat of the same against their
13   members – including individual and retailer Plaintiffs and all similarly situated
14   individuals and retailers. FAC, ¶ 89.
15         Plaintiffs have further and specifically alleged injury, in that defendants’
16   laws, policies, practices, customs, and ongoing enforcement and threats of
17   enforcement of their various orders and directives have prevented individual
18   plaintiffs, their customers, and the organizational plaintiffs’ members from
19   exercising their rights, “including the purchase, sale, transfer of, and training with
20   constitutionally protected arms, ammunition, magazines, and appurtenances – [and]
21   are thus causing injury and damage that is actionable under 42 U.S.C. § 1983.”
22   FAC, ¶ 91. Plaintiffs’ complaint prays for, among other things, nominal damages
23   against the local defendants, including the County Defendants, for violation of the
24   Second Amendment. FAC, Prayer for Relief, p. 46 at ¶ 5.
25         After negotiating a stipulated dismissal which operated to clarify the State
26   defendants’ position that their orders did not require the closure of firearm retailers,
27   ammunition vendors or shooting ranges (ECF No. 53, Exh. A, ¶ 6), plaintiffs
28   voluntarily dismissed the State defendants, Gov. Newsom and Dr. Sonia Y. Angell,

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –7–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 13 of 24 Page ID #:681



 1   on July 8, 2020. (ECF No. 53). Plaintiffs further filed voluntary dismissals of the
 2   City of Burbank defendants (ECF No. 52), and the City of Los Angeles defendants
 3   (ECF No. 54).
 4         The County Defendants filed their Answer to the First Amended Complaint
 5   on June 24, 2020. (ECF No. 45). They further filed the instant Motion for
 6   Judgment on the Pleadings on August 21, 2020 (ECF No. 56), the hearing date of
 7   which was noticed and set for September 18, 2020 at 10:00 a.m. in this Court.
 8
 9                                         III.    ARGUMENT
10
     A.    A LIVE CONTROVERSY INVOLVING ACTIONABLE INJURY REMAINS.
11
12         Defendants claim “there is no live controversy to justify the instant action

13   for injunctive/declaratory relief” because the March 19 order “has been superseded

14   by multiple County public health orders, none of which has required the closure

15   [of] firearms retailers in the County,” and plaintiffs are simply stranded in the land

16   of “mootness” with no standing to complain about anything and no chance of

17   possible relief because any suggestion that the County’s orders “could somehow

18   ‘revert back’ to a prior form that resulted in the temporary closure of firearms

19   retailers” is “factually unfounded and wholly speculative.” MJP pp. 8-15. But the

20   very history and content of defendants’ previous orders which they dismiss with

21   slight-of-hand demonstrate the case is very much alive, both based on the past

22   constitutional injury already inflicted and the real risk of future injury.

23         ‘“As long as the parties have a concrete interest, however small, in the

24   outcome of the litigation, the case is not moot.”’ Campbell-Ewald Co. v. Gomez,

25   __ U.S. __, 136 S.Ct. 663, 669 (2016) (quoting Chafin v. Chafin, 568 U.S. 165,

26   171 (2013)). Generally, the party challenging the court’s jurisdiction on such

27   grounds bears the burden of demonstrating mootness, and it is ‘“a heavy one.”’

28   Native Village of Nuiqsut v. Bureau of Land Management, 432 F.Supp.3d 1003,


       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –8–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 14 of 24 Page ID #:682



 1   1021, n. 103 (D. Alaska 2020) (quoting Feldman v. Bomar, 518 F.3d 637, 642 (9th
 2   Cir. 2008)). ‘“[V]oluntary cessation of allegedly illegal conduct does not deprive
 3   the tribunal of power to hear and determine the case, i.e., does not make the case
 4   moot,”’ except “where the Court determines that (1) the alleged violation will not
 5   recur and (2) ‘interim relief or events have completely and irrevocably eradicated
 6   the effects of the alleged violation.”’ Durst v. Oregon Education Association, __
 7   F.Supp.3d __, 2020 WL 1545484, *3 (D. Oregon 2020) (quoting Los Angeles Cty.
 8   v. Davis, 440 U.S. 625, 631 (1979)) (italics added). Otherwise, “a dismissal for
 9   mootness would permit a resumption of the challenged conduct as soon as the case
10   is dismissed.” American Diabetes Association v. U.S Dept. of the Army, 938 F.3d
11   1147 (9th Cir. 2019).
12         Another “justiciability-saving exception is for challenges to injuries that are
13   ‘capable of repetition, yet evading review.”’ Planned Parenthood of Greater
14   Washington and North Idaho v. U.S. Department of Health & Human Services, 946
15   F.3d 1100 (9th Cir. 2020). This exception to the mootness doctrine “requires (1)
16   the complaining party to reasonably expect to be subject to the same injury again
17   and (2) the injury to be of a type inherently shorter than the duration of litigation.”
18   Id. at 1109. A party has a reasonable expectation of being “subject to the same
19   injury again” when it reasonably believes it ‘“will again be subjected to the alleged
20   illegality’ or will be or ‘subject to the threat of prosecution’ under the challenged
21   law.” Koller v. Harris, 312 F.Supp.3d 814, 823 (N.D. Cal. 2018) (quoting FEC v.
22   Wisconsin Right To Life, Inc., 551 U.S. 449, 463 (2007)).
23         While defendants claim any possibility that the County may modify its
24   current orders to again compel closure of firearms and ammunition retailers “flies
25   in the face of basic logic and facts,” MJP at 15, one need look no further than the
26   history and content of their own orders to see such risks have not been “completely
27   and irrevocably eradicated” to see that reinstatement remains more than a
28   reasonable possibility. Just like in their March 19 Order, see Def. RJN Ex. 1, p. 6,

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                       –9–
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 15 of 24 Page ID #:683



 1   defendants have reserved unto themselves broad, essentially unchecked powers to
 2   modify their later orders whenever and in whatever manner than may deem
 3   prudent—and in particular to increase the current level of restrictions based on any
 4   actual or perceived future increased risks with COVID-19.
 5         Both the County’s June 18 and August 12 Orders provide that the County
 6   may issue orders “more restrictive” than the State orders. Def. RJN, Ex. 2, p.1; Ex.
 7   5, pp. 1-2. Both advise business owners to check the Public Health website “daily
 8   to identify any modifications to the Order” because they are “required to comply
 9   with any updates until the Order terminated.” Id. at Ex. 2, p. 14, Ex. 3, at 15. And
10   both Orders provide they remain effective “until [] revised, rescinded, superseded,
11   or amended in writing by the Health Officer.” Id. at Ex. 2, p. 15, Ex. 5, p. 16.
12   Further, the Orders emphasize the continuing dangers of the disease as conditions
13   that will remain and potentially increase in severity for so long as no vaccine or
14   effective treatment exists. Id. at Ex. 2, p. 7 (COVID-19 “continues to present a
15   substantial and significant risk of harm to residents’ health”); id. at Ex. 3, p. 15
16   (same).
17         In fact, the most recent order of August 12 stresses the “serious recent
18   regression of COVID-19 indicators” in the County “which show troubling and
19   substantial increases in new daily reported COVID-19 cases, hospitalizations, and
20   the testing positivity rate.” Def. RJN, Ex. 5, p. 2. The Order highlights “evidence of
21   continued community transmission of COVID-19 within the County,” and laments
22   that “[u]nfortunately, the daily number of new cases has significantly increased,”
23   placing “a significant portion of the County population at risk for serious health
24   complications, including hospitalizations and death from COVID-19.” Id. at pp. 8-
25   9. The Order provides that its primary purpose is to “protect the public from the
26   avoidable risk of serious illness and death resulting from the spread of COVID-
27   19,” while emphasizing how “preventing, limiting, and placing conditions on
28   various types of gatherings and other direct and indirect interactions have proven to

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 10 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 16 of 24 Page ID #:684



 1   reduce the risk of transmitting the virus.” Id. at p. 8. In fact, to serve that very end,
 2   the Order “required the immediate temporary closure of specific activities and
 3   business sectors.” Id. at p. 2. While this did not name firearms or ammunition
 4   retailers, given the focus on limiting direct and indirect interactions among people
 5   as a primary means to prevent the spread of the virus, it is certainly conceivable—
 6   indeed quite likely—such retailers remain at risk of further closure.
 7         The best evidence that “the County might reverse its position by mandating
 8   the closure of firearms retailers in the County,” MJP at 15-16, is what the County
 9   has already done through its previous orders categorizing them as among the “non-
10   essential” businesses prohibited from operating from March 19 until June 18.
11   Coupled with the dire picture painted in the current August 12 Order based on the
12   same essential risks that spurred the initial round of shutdowns, undeniably, a
13   “legitimate rationale” exists for inferring this is bound to happen again, MJP at
14   15—especially when the County’s current order emphasizes that these same risks
15   are worsening while continuing to reserve unto itself the power and discretion to
16   unilaterally increase the restrictions at any time without any accountability to the
17   affected citizens. Defendants themselves paint the very sort of bleak picture one
18   could only expect will lead to greater restrictions on all activities outside the home
19   to combat “this epic human tragedy” whose “constricting effect” is “incalculable,”
20   “far from over,” and continues to “threaten[] the lives of every human in its
21   uncontainable path.” MJP 1-2. Ultimately, the “basic logic and facts” can only
22   dictate that plaintiffs retain a “concrete interest” in the outcome of this litigation
23   where the risk of more restrictive conditions necessarily remains, and is expressly
24   foreseeable.
25         Finally, but not least, plaintiffs have properly pled relief in the form of
26   nominal damages, in seeking redress of the constitutional injuries already inflicted.
27   This is something defendants cannot avoid by simply claiming “mootness,”
28   Outdoor Media Grp. v. City of Beaumont, 506 F.3d 895, 902 (9th Cir. 2007) –

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 11 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 17 of 24 Page ID #:685



 1   especially when they clearly have not “completely and irrevocably eradicated the
 2   effects of the alleged violation,” Durst, 2020 WL 1545484, *3. “As a general rule,
 3   amending or repealing an ordinance will not moot a damages claim because such
 4   relief is sought for ‘a past violation of [the plaintiff’s] rights,”’ Epona LLC v.
 5   County of Ventura, 2:16-cv-06372-PMG-PLA, 2019 WL 7940582 at *5 (C.D. Cal.
 6   Dec. 12, 2019) (quoting Outdoor Media Grp., 506 F.3d at 902, and such damages
 7   “are particularly important in vindicating constitutional interests,” New York State
 8   Rifle & Pistol Association, Inc. v. City of New York, New York, 140 S.Ct. 1525,
 9   1536 (2020) (Alito, J., dissenting). Thus, “[a] live claim for nominal damages will
10   prevent dismissal for mootness.” Bernhardt v. County of Los Angeles, 279 F.3d
11   862, 871 (9th Cir. 2002); New York State Rifle & Pistol Association at 1536 (Alito,
12   J., dissenting) (“it is widely recognized that a claim for nominal damages precludes
13   mootness”). It would defeat the important purposes of 42 U.S.C. § 1983 claims,
14   which an organized society must “scrupulously observe[],” if defendants could
15   claim “mootness” to avoid any responsibility for this deprivation of rights.
16   Bernhardt, at 872. Their attempt to do so must be rejected, particularly since the
17   FAC strongly supports the Second Amendment claim under the lenient standards
18   for advancing to the merits stage.
19   B.       PLAINTIFFS’ SECOND AMENDMENT CLAIM SURVIVES THE LENIENT
20            STANDARDS APPLIED TO A MOTION FOR JUDGMENT ON THE PLEADINGS.
21            Federal Rule of Civ. Pro. 12(c) provides: “After the pleadings are closed--
22   but early enough not to delay trial--a party may move for judgment on the
23   pleadings.” “‘Judgment on the pleadings is properly granted when [, accepting all
24   factual allegations in the complaint as true,] there is no issue of material fact in
25   dispute, and the moving party is entitled to judgment as a matter of law.’” Chavez
26   v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (citing Fleming v. Pickard,
27   581 F.3d 922, 925 (9th Cir. 2009)). “Analysis under Rule 12(c) is ‘substantially
28   identical’ to analysis under Rule 12(b)(6) because, under both rules, ‘a court must

          PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                   CASE NO. 2:20-cv-2874
                                                         – 12 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 18 of 24 Page ID #:686



 1   determine whether the facts alleged in the complaint, taken as true, entitle the
 2   plaintiff to a legal remedy.’” Chavez, 683 F.3d at 1108 (citing Brooks v. Dunlop
 3   Mfg. Inc., 2011 WL 6140912 at *3 (N.D. Cal. Dec. 9, 2011)).
 4         This necessarily involves an analysis of a plaintiff’s claims under the
 5   Twombly/Iqbal “plausibility” standard of the Rule 12(b)(6) rubric. Chavez, 683
 6   F.3d at 1108-1109. “A claim has facial plausibility when the plaintiff pleads factual
 7   content that allows the court to draw the reasonable inference that the defendant is
 8   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
 9   Thus, a complaint should not be dismissed on such a motion “unless it appears
10   beyond doubt that the plaintiff can prove no set of facts in support of his claim
11   which would entitle him to relief.” Geraci v. Homestreet Bank, 347 F.3d 749, 751
12   (9th Cir. 2003) (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); see also
13   U.S v. Hempfling, 431 F.Supp.2d 1069, 1075 (E.D. Cal. 2006) (“A Rule 12(b)(6)
14   motion is disfavored and rarely granted.”).
15         These standards are important to keep in mind, particularly with defendants’
16   repeated reliance on rulings and opinions conducted under the much more stringent
17   standards that apply to applications for extraordinary relief, like temporary
18   restraining orders and preliminary injunctions, as purported analogues for
19   disposing of this motion. See MJP at 6 (relying on the denial of plaintiffs’ ex parte
20   application for a temporary restraining order in this case); id. at 13, n. 12 (relying
21   on the denial of the ex parte application for such an order in McDougall v Cty. Of
22   Ventura, 20-CV-02927-CBM-ASx (C.D. Cal. Mar. 31, 2020)); id. at 14, n. 13
23   (relying on the denial of a motion for preliminary injunction in Altman v. County of
24   Santa Clara, )__ F.Supp.3d__, 2020 WL 2850291 (June 2, 2020).
25         1.      Defendants’ Orders are Subject to Strict Scrutiny, If Any at All.
26         Aside from their inapt analogies to decisions made under fundamentally
27   different standards, all defendants have to say in attempting to carry this heavy
28   burden is that the County has a substantial governmental interest in curbing the

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 13 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 19 of 24 Page ID #:687



 1   spread of this disease, the closure of firearms retailers as “non-essential” businesses
 2   is not “an unreasonable step” to take towards that end, and thus any challenge to
 3   such an action survives intermediate constitutional scrutiny. MJP at 14.
 4         The Supreme Court has made clear the Framers and ratifiers of the
 5   Fourteenth Amendment counted the right to keep and bear arms as among those
 6   fundamental rights necessary (i.e., essential) to our system of ordered liberty,
 7   McDonald v. Chicago, 561 U.S. 742, 778, 791 (2010), and as a privilege and
 8   immunity of citizenship, id. at 805 (Thomas, J., concurring). Defendants’ prior
 9   Orders struck at the heart of every right enshrined in the Second Amendment—the
10   right to “keep,” “bear,” “use,” “possess,” and “carry” for self-defense in the home,
11   in case of confrontation, and for other lawful purposes, as well as the
12   corresponding right to obtain the ammunition required to actually use them for
13   these protected purposes. See District of Columbia v. Heller, 554 U.S. 570, 592,
14   635 (2008); McDonald, 561 U.S. at 767; Jackson v. City and County of San
15   Francisco, 746 F.3d 953, 968 (9th Cir. 2014); Ezell v. City of Chicago, 651 F.3d
16   684, 704 (7th Cir. 2011). For all County residents who did not already have a
17   firearm, and all in need of ammunition to actually use their firearms, the effect of
18   these Orders was tantamount to a complete prohibition, since they were deprived of
19   any ability to possess, transport, store, or use a firearm. Infringements like this “fail
20   constitutional muster” “[u]nder any of the standards of scrutiny the Court has
21   applied to enumerated constitutional rights.” Heller, at 571. Even assuming
22   traditional scrutiny, a “law that implicates the core of the Second Amendment right
23   and severely burdens that right”—like the orders here—“warrants strict scrutiny.”
24   Bauer v. Becerra, 858 F.3d 1216, 1222 (9th Cir. 2017) (quoting United States v.
25   Chovan, 735 F.3d 1127, 1138 (9th Cir. 2013)). “To overcome such a high standard
26   of review, the government is required to prove that the restriction ‘furthers a
27   compelling interest and is narrowly tailored to achieve that interest.’” Wolfson v.
28

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 14 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 20 of 24 Page ID #:688



 1   Concannon, 811 F.3d 1176, 1181 (9th Cir. 2016) (quoting Citizens United v.
 2   Federal Election Commission, 558 U.S. 310, 340 (2010)).
 3         The Ninth Circuit just recently reiterated Heller’s fundamental principle that
 4   a “law bann[ing] an “entire class of ‘arm’” is ‘“severe’ and r[u]ns afoul of the
 5   Second Amendment,” in striking down California’s ban on “large capacity
 6   magazines” “because it ban[ned] possession of half of all magazines in America
 7   today.” Duncan v. Becerra, __ F.3d__, 2020 WL 4730668, *16 (9th Cir. Aug. 14,
 8   2020). The court held that, “[i]n short, a law that takes away a substantial portion
 9   of arms commonly used by citizens for self-defense imposes a substantial burden
10   on the Second Amendment.” Id. Here, the prior Orders applied equally to all
11   classes of firearms, not just handguns, which rendered their burdensome impact
12   even more substantial than the handgun ban struck down as unconstitutional in
13   Heller and the LCM ban in Becerra, which “ban[ned] possession of half of all
14   magazines in America,” Duncan, at *17. And, while defendants attempt to
15   characterize their prior Orders as of limited significance due to their “temporary”
16   nature, notably, they do not dispute that the March 19 Order and its general
17   mandates remained in effect for a solid three months. Rather, they cite the order of
18   June 18 as the first order that lifted the general prohibition on “non-essential”
19   retailers and thus as the first order after the March 19 Order under which firearms
20   and ammunition retailers “were permitted to operate.” MJP at 8-9. While it was in
21   effect, like the LCM ban, “[i]t applie[d] to nearly everyone” in the County, it was
22   “indiscriminating in its prohibition,” it was not “firearms that are not commonly
23   used for self-defense,” and “[t]hese are not features of a statute upheld by courts
24   under the least restrictive means standard.” Duncan, at *23.
25         2.      The Orders Cannot Survive Any Intermediate Scrutiny Either.
26         “While the precise contours of intermediate scrutiny may vary, this much is
27   certain: It has bite. It is a demanding test. While its application is neither fatal nor
28   feeble, it still requires a reviewing court to scrutinize a challenged law with a

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 15 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 21 of 24 Page ID #:689



 1   healthy dose of skepticism. Duncan, 2020 WL 4730668, *23 (quoting Edenfield v.
 2   Fane, 507 U.S. 761, 771 (1993)). “At its core, intermediate scrutiny is a searching
 3   inquiry.” Duncan, *23. ‘“[T]he government’s stated objective ... [must] be
 4   significant, substantial, or important; and (2) there ... [must] be a ‘reasonable fit’
 5   between the challenged regulation and the asserted objective.”’ Rhode v. Becerra,
 6   __ F.Supp.3d __, 2020 WL 2392655, *19 (S.D. Cal. 2020) (quoting Silvester v.
 7   Harris, 843 F.3d 816, 821-22 (9th Cir. 2016)). “[E]ven under intermediate
 8   scrutiny, a court must determine whether the legislature has ‘base[d] its
 9   conclusions upon substantial evidence.”’ Id. (quoting Turner at 196). “The
10   government must carry the burden of establishing that its regulations are
11   reasonably tailored.” Id. This means it “must establish a tight ‘fit’ between the
12   registration requirements and an important or substantial governmental interest, a
13   fit ‘that employs not necessarily the least restrictive means but ... a means narrowly
14   tailored to achieve the desired objective.’” Id. (quoting Heller v. District of
15   Columbia, 670 F.3d 1244, 1258 (D.C. Cir. 2011) (Heller II).
16         Defendants here have made absolutely no effort to demonstrate or to even
17   claim they ever considered less restrictive alternatives, much less that any such
18   alternatives would be ineffective or inadequate to achieve the stated goals. It
19   follows that they fail to present any evidence showing this ban is “reasonably
20   tailored,” much less “narrowly tailored to achieve the desired objective.”
21   Defendants appear to assume it is enough to simply proffer a “reasonable” post hoc
22   explanation to justify any constitutional infringement, when that simply does not
23   suffice. Duncan, 2020 WL 4730668 *25 (“The [government] cannot infringe on
24   the people’s Second Amendment right, and then ask the courts to defer to its
25   alleged ‘expertise’ once its [orders] are challenged.”).
26         Again, defendants simply cannot expect to walk away with no accountability
27   after the direct and serious injury their Orders inflicted on the fundamental
28   constitutional rights of plaintiffs and all those similarly situated. This is particularly

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 16 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 22 of 24 Page ID #:690



 1   true when plaintiffs have properly pled nominal damages as a remedy for this past
 2   violation and they remain exposed to future injury of the same kind under the
 3   defendants’ current health orders. Plaintiffs’ claim for declaratory relief, injunctive
 4   relief, and nominal damages not only remains justiciable but such relief remains
 5   necessary to remedy the past injury and avert future harm—even more so than it
 6   was on the date they first brought this action.
 7
 8   C.    PLAINTIFFS WILL DISMISS THE DUE PROCESS CLAIM.
 9
           Although plaintiffs have properly stated a claim for violation of due process,
10
     on the theory that all the various orders at issue throughout the case were
11
     unconstitutionally vague and led to arbitrary and discriminate enforcement, the
12
     primary targets of their second claim of a violation of due process under the Fifth
13
     and Fourteenth Amendments, FAC, ¶¶ 92-108, were the orders of the State
14
     defendants. Plaintiffs have resolved their differences with the State, by way of a
15
     stipulation which clarified, among other things, that “challenged orders of
16
     Governor Newsom and Dr. Angell did not require the closure of firearm retailers,
17
     ammunition vendors, or shooting ranges. To the extent any local authority requires
18
     the closure of those retailers, vendors, or ranges, such action is not required by the
19
     State Defendants’ orders.” See Stipulation Re: Dismissal of State Defendants
20
     Governor Gavin Newsom, and Dr. Sonia Y. Angell (ECF 53, p. 6, ¶ 6, emphasis
21
     added). With that clarification, plaintiffs are sufficiently satisfied that any prior
22
     confusion on the issue has been abated, and that counties are no longer free to rely
23
     on the State’s orders to close firearm and ammunition retailers within their borders.
24
     Although plaintiffs have properly and correctly alleged that Sheriff Villanueva’s
25
     changes of his policy positions led to confusion and inconsistency that created the
26
     potential for arbitrary actions in the 42 cities under the County’s jurisdiction
27
28

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 17 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 23 of 24 Page ID #:691



 1   (including the Cities of Los Angeles and Burbank), plaintiffs are prepared to
 2   dismiss this second count by way of filing an amended pleading.
 3
 4   D.    SHOULD DEFENDANTS’ MOTION BE GRANTED, PLAINTIFFS SHOULD BE
 5         GRANTED LEAVE TO AMEND.
 6         Under the similar standards of Rule 12(b), if a motion for judgment on the
 7   pleadings under Rule 12(c) is granted, leave should freely be given to the plaintiffs
 8   to amend, unless amendment would be futile. Pantastico v. Dept. of Educ., 406
 9   F.Supp.3d 865, 880 (D. Haw. 2019) (after dismissal under Rule 12(b)(6) and 12(c),
10   the standard is whether “amendment would be futile”) (citing Cervantes v.
11   Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011); Harris v.
12   County of Orange, 682 F.3d 1126, 1131 (9th Cir. 2012) ( Under a Rule 12(c)
13   motion, “[d]ismissal with prejudice and without leave to amend is not appropriate
14   unless it is clear on de novo review that the complaint could not be saved by
15   amendment.”).
16         Here, plaintiffs have already prepared and would be able to file a Second
17   Amended Complaint which includes additional individual plaintiffs who suffered
18   injury as a result of the County’s enforced shutdown of firearm retailers and
19   ammunition vendors, eliminates all unnecessary parties (including previously-
20   dismissed defendants), and eliminates the second claim for violation of due process
21   to facilitate a more efficient and effective resolution of this important matter.
22
23
                                          IV.     CONCLUSION
24
           For the foregoing reasons, the County Defendants’ motion for judgment on
25
     the pleadings should be denied, and leave to amend should otherwise be granted as
26
     set forth herein.
27
28

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 18 –
Case 2:20-cv-02874-AB-SK Document 60 Filed 08/28/20 Page 24 of 24 Page ID #:692



 1   Dated: August 28, 2020                         SEILER EPSTEIN LLP
 2
 3                                                  /s/ George M. Lee
                                                    George M. Lee
 4
 5                                                  Attorneys for Plaintiffs
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       PLAINTIFFS’ OPPOSITION TO COUNTY OF LOS ANGELES DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                                                CASE NO. 2:20-cv-2874
                                                      – 19 –
